Case 3:11-md-02244-K Document 981 Filed 03/19/19                   Page 1 of 2 PageID 39383



                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION
                                                  &(57,),('$758(&23<
                                                  .$5(10,7&+(//&/(5.
                                              
IN RE: DEPUY ORTHOPAEDICS, INC.,        By s/*THOMAS DREW
PINNACLE HIP IMPLANT PRODUCTS             DEPUTY CLERK
LIABILITY LITIGATION             U.S. DISTRICT COURT, NORTHERN                        MDL No. 2244
                                                     DISTRICT OF TEXAS
                                                         March 19, 2019
                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −312)



On May 23, 2011, the Panel transferred 3 civil action(s) to the United States District Court for the
Northern District of Texas for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 787 F.Supp.2d 1358 (J.P.M.L. 2011). Since that time, 1,755 additional action(s)
have been transferred to the Northern District of Texas. With the consent of that court, all such
actions have been assigned to the Honorable James Edgar Kinkeade.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Texas and assigned to
Judge Kinkeade.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Texas for the reasons stated in the order of May 23, 2011, and, with the consent
of that court, assigned to the Honorable James Edgar Kinkeade.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Texas. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:
    Mar 19, 2019

                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
Case 3:11-md-02244-K Document 981 Filed 03/19/19     Page 2 of 2 PageID 39384




IN RE: DEPUY ORTHOPAEDICS, INC.,
PINNACLE HIP IMPLANT PRODUCTS
LIABILITY LITIGATION                                                     MDL No. 2244



                  SCHEDULE CTO−312 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.     CASE CAPTION


CALIFORNIA NORTHERN

  CAN       3       19−01095     Lemon et al v. DePuy Orthopaedics, Inc. et al
